Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are pending.  Note that, Applicant’s response filed 12/15/21 has been entered.  
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on December 15, 2021, is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to instant claim 1, it is vague and indefinite in that while the claim recites a method of cleaning an aluminum article, there is no step recited with respect to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (US 3,140,203) in view of Neidiffer et al (US 4,959,105).  
Grunwald teaches a composition which can achieve both cleaning and deoxidizing of aluminum objects in a single operation by the incorporation of a suitablwetting agent.  The deoxidizing solution for aluminum alloys containing water, a soluble persulfate, a soluble fluoride providing a fluoride ion concentration in solution equivalent to that obtained from 0.1 to 20.0 grams per liter of ammonium bifluoride, and a supplemental acid component selected from the group consisting of sulfuric acid, and phosphoric acids, the acids salts thereof, in an amount to provide a solution pH not over 2.0.  See claim 1.  Although ammonium bifluoride may be used, other inorganic fluorides can be conveniently used.  See Example 4.  The compositions may contain an acid-compatible surfactant, for example sodium lauryl sulfate.  The solutions may be applied by immersing from 20 seconds to 2 minutes and at temperatures from 70 to 160 degrees Fahrenheit.  See column 4, lines 1-50.  

Neidiffer et al teach a composition and process for cleaning an aluminum-containing article.  The aluminum-containing article may be subjected to a rinse step, e.g., with liquid water, to obtain removal, or more complete removal of the debris.  See column 7, lines 60-69.  The composition may be applied by immersing, spraying, etc.  See column 7, lines 50-69.  Neidiffer et al teach the use of sulfuric acid in an amounts of 37%.  The composition may be used to clean aluminum cans.  See column 8, lines 30-50 and column 1, lines 1-25.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean aluminum objects such as cans by spraying the objects with the cleaning composition taught by Grunwald and then rinsing the objects, with a reasonable expectation of success, because Neidiffer et al teach the equivalence of cleaning aluminum objects such as cans by immersion or spraying and further, Grunwald teaches immersing aluminum objects in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean an aluminum or aluminum alloy container by contacting with an acidic wash stage solution having a pH less than or equal to 2.5, said solution containing fluoride ions and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation .  
Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (US 3,140,203) in view of Neidiffer et al (US 4,959,105) as applied to claims 1-3, 5, 10, and 11 above, and further in view of Sjostrom (US 6,432,899) and Hawes (US 2015/0315712).  
Grunwald is relied upon as set forth above.  However, Grunwald does not teach the use of potassium hydroxide, potassium fluoride, and ammonium fluoride in addition to the other requisite components of the composition as recited by the instant claims.  
Sjostrom teaches cleaning and deoxidizing aluminum surfaces by using a composition containing alcohols/and/or ether alcohols, alkaline builders, alkali stable surfactants, and optionally, fluoride and chelating agents.  See Abstract.   Suitable alkaline builders include potassium hydroxide, etc.  See column 6, lines 5-35.  Hydroxide ions are used in amounts from 0.5% to 30% by weight.  See column 10, lines 1-50.  Potassium fluoride is a suitable fluoride source.  See column 10, lines 45-69. 
Hawes teaches an aqueous cleaning composition that includes at least one acid fluoride salt selected from ammonium fluoride, ammonium bifluoride, sodium bifluoride, potassium bifluoride, etc.; at least one mineral acid adduct of urea; at least one surfactant, and at least one organic solvent.  The cleaning composition may be used to 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use potassium hydroxide in the composition taught by Grunwald, with a reasonable expectation of success, because Sjostrom teaches the use of potassium hydroxide in conjunction with fluoride in a similar composition and further, Grunwald teaches the use of fluoride compounds in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use potassium fluoride and ammonium fluoride in the composition taught by Grunwald, with a reasonable expectation of success, because Sjostrom teaches the use of potassium fluoride in a similar composition and Hawes teaches the use of ammonium fluoride in a similar composition in the specific amounts as recited by the instant claims and further, Grunwald teaches the use of inorganic fluorides in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sulfuric acid and a surfactant in the specific amounts as recited by the instant claims in the composition taught by Grunwald, with a reasonable expectation of success, because Neidiffer et al teach the use of sulfuric acid in the specific amounts as recited by the instant claims, Hawes teaches the use of .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 28, 2022